DETAILED ACTION
Response to Amendment
Claims 1-9 and 21-23 were previously pending.  Applicant’s amendment filed August 30, 2022, has been entered in full.  Claims 1, 21 and 22 have been amended.  Claims 2 and 4 have been cancelled.  New claims 24 and 25 have been added.  Accordingly, claims 1, 3, 5-9 and 21-25 are now pending.

Response to Arguments
Applicant’s summary of the interview (Remarks filed August 30, 2022, hereinafter Remarks: Page 6) is noted.

Applicant traverses the previous rejections under 35 U.S.C. 112(a) (Remarks: Pages 6-8).  Examiner respectfully disagrees, as explained further in the responses and rejections below.
Applicant argues that a weighted distribution is described not only with regard to Fig. 8, but also with regard to Fig. 7 (Remarks: Pages 6-7).  Examiner agrees that the specification uses the term “weighted distribution” when discussing Fig. 7.  However, this “weighted distribution” is not the same as the “weighted distribution” recited in the claimed invention.  The “weighted distribution” described with respect to Fig. 7 concerns “how much the particular pixel wants to agree with its neighboring pixels and how much the pixel wants to be another pixel quality based on the quality of the images (e.g., based on distance), for example, the pixel of image 5 is best, but all of the neighboring pixels have picked the pixel from image 4” ([0077], all paragraph numbers refer to the published application).  This is not “a weighted distribution for the set of pixels, wherein a weight for a candidate pixel of the set of pixels is a frame weight of a nearby frame of the set of nearby frames, multiplied by a pixel weight that varies over the set of pixels such that at least some of the candidate pixels in the set of pixels have different weights” as recited in claim 1.  As explained further in the rejections below, the “weighted distribution” of the claims is described at [0067] as part of a discussion of the embodiment of Fig. 5.  Furthermore, there is no description of applying a threshold to the weighted distribution described with respect to Fig. 7, nor of determining a replacement pixel in response to such a threshold determination.
Applicant points to portions of the disclosure that generally suggest that different processes may be varied or combined, and argues that this provides support for combining the different individual steps described in different embodiments of the disclosure in the manner recited in the claims (Remarks: Page 7).  For example, [0072] states that “[s]ome or all of the process 700 (or any other processes described, or variations and/or combinations of those processes) may be performed under the control of one or more computer systems”.  Examiner respectfully disagrees.  Merely stating that variations or combinations are possible does not provide a description of every possible variation or combination.  Such vague and general assertions that some sort of variation and/or combination is possible would not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the specific variations and/or combinations of the described processes that would be required to obtain the specific combination of elements recited in the pending claims.
Applicant notes that claim 1 has been amended to recite “or” instead of “and” and argues that this overcomes the previous rejection under 35 U.S.C. 112(a) (Remarks: Page 8).  Examiner respectfully disagrees.  As explained further below, the claims combine different steps described with respect to different embodiments in a manner that was not contemplated or adequately described in the original disclosure.

Applicant traverses the previous rejections under 35 U.S.C. 102 and 103, arguing that the previously-cited prior art does not disclose all elements of the amended claims (Remarks: Pages 8-10).  Examiner agrees.  The previous rejections under 35 U.S.C. 102 and 103 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim(s) 1, 3, 5-9 and 21-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, as currently amended, recites a method including the following steps:
determining a weighted distribution for the set of pixels, wherein a weight for a candidate pixel of the set of pixels is a frame weight of a nearby frame of the set of nearby frames, multiplied by a pixel weight that varies over the set of pixels such that at least some of the candidate pixels in the set of pixels have different weights;
as a result of determining the distribution, determining that the distribution is within a threshold;
computing a cost of the set of pixels, wherein the cost comprises a quality of the set of pixels, and wherein the cost also comprises a color difference between a color of a candidate replacement pixel of the set of pixels and colors of pixels in the set of nearby frames; and
as a result of determining that the distribution is within the threshold or a result of computing the cost of the set of pixels, determining a replacement pixel.

Examiner has reviewed the original disclosure in an attempt to identify support for these limitations.  All citations below are to the published application (US 2021/0241422 A1), unless noted otherwise.
Regarding Limitation A, it is described at paragraph [0067] as part of a discussion of the embodiment illustrated in Fig. 5 ([0062]-[0068]).  Examiner notes that there are other references to a “weighted distribution” in the original disclosure, but none of these describe that “a weight for a candidate pixel of the set of pixels is a frame weight of a nearby frame of the set of nearby frames, multiplied by a pixel weight that varies over the set of pixels such that at least some of the candidate pixels in the set of pixels have different weights” as required by claim 1.  For example, [0076]-[0077] describe weighting based on pixel agreement and quality and [0084]-[0085] describe a distribution based on brightness and color.
Regarding Limitation B, the original disclosure’s only mention of determining that a distribution is within a threshold is at [0085], which describes step 810 of Fig. 8.
Regarding Limitation C, it is described at [0076]-[0079], which explains step 708 of Fig. 7.
Regarding Limitation D, determining a replacement pixel as a result of determining that the distribution is within the threshold is described at [0086] and step 812 of Fig. 8.  Determining a replacement pixel as a result of computing the cost of the set of pixels is separately described at [0079].
Each of these limitations is described individually in the original disclosure.  However, there is no description of a specific embodiment that includes all of these limitations, nor any indication that these separately-disclosed steps should be combined together in the specific manner recited in the claims.  The specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of an embodiment including the specific combination of limitations required by claim 1.
In one example, the only mention of determining a weighted distribution where weights are a product of frame and pixel weights (Limitation A) is at [0067].  This is included as part of a discussion with respect to Fig. 5 that concerns selecting nearby frames ([0064]-[0067]).  This portion of the description is completely silent regarding applying a threshold to a weighted distribution (Limitation B), computing a cost (Limitation C), or determining a replacement pixel based on the threshold or the cost (Limitation D).  Accordingly, the portion of the description related to Limitation A does not describe a combination of all of Limitations A-D as required by claim 1.
In another example, the only mention of determining whether a distribution is within a threshold (Limitation B) occurs at step 810 of Fig. 8 ([0085]).  The only distribution described with respect to Fig. 8 is a brightness and color distribution ([0084], step 808), rather than a distribution based on frame and pixel weights as required by Limitation A.  Furthermore, none of the description with respect to Fig. 8 discusses computing a cost based on quality and color difference (Limitation C) or determining a replacement pixel based on such a cost (Limitation D).  Accordingly, the portion of the description related to Limitation B appears to contradict Limitation A and is silent regarding Limitations C and D, rather than describing a combination of all of these features as claimed.
In another example, the only mention of computing a cost that comprises a quality and a color difference (Limitation C) is at [0078]-[0079], which describes using an iterative technique to select replacement pixels having the lowest cost ([0079], especially “the choice is updated to whichever source has the lowest combined cost”).  This portion of the disclosure only contemplates using cost to select a replacement pixel.  There is no description of additionally determining weights as a product of frame and pixel weights to determine a weighted distribution (Limitation A), applying a threshold to that distribution (Limitation B), or determining a replacement pixel based on the threshold (Limitation D).  Furthermore, if the replacement pixel were selected only based on lowest cost as described at [0079] (and not based on thresholding a weighted distribution), then there would be no reason to perform the additional steps in Limitations A and B.  This would further suggest to one of ordinary skill in the art that these features were not intended for combination in the manner claimed.  Accordingly, the portion of the description related to Limitation C does not describe the combination of all of features A-D that is required by claim 1.
As shown above, the original disclosure does not describe any embodiment that includes each of Limitations A-D, nor does it include any indication that these separately-disclosed steps should be combined together in the specific manner recited in the claims.  
Applicant has previously pointed to portions of the disclosure that generally suggest that different processes may be varied or combined.  For example, [0072] states that “process 700 (or any other processes described, or variations and/or combinations of those processes) may be performed under the control of one or more computer systems”.  However, such vague and general assertions that some sort of variation and/or combination is possible would not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the specific variations and/or combinations of the described processes that would be required to obtain the specific combination of Limitations A-D recited in claim 1.  Merely stating that variations or combinations are possible does not provide a description of every possible variation or combination.
For at least these reasons, claim 1 fails to comply with the written description requirement of 35 U.S.C. 112(a).
Claims 3, 5-9 and 23-25 include the limitations of claim 1.  Claims 21 and 22 recite limitations substantially the same as those of claim 1.  Accordingly, claims 3, 5-9 and 21-25 are also rejected under 35 U.S.C. 112(a) for substantially the same reasons as claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669